SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 1)* OncoSec Medical Incorporated (Name of Issuer) Common Stock, par value $0.0001 per share (Title of Class of Securities) 68234L108 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) (Page 1 of9 Pages) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 (the "Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.68234L108 13G/A Page 2of 9 Pages 1 NAMES OF REPORTING PERSONS Kingsbrook Opportunities Master Fund LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER - 0 - 6 SHARED VOTING POWER Warrants to purchase up to 2,697,000 shares of Common Stock 7 SOLE DISPOSITIVE POWER - 0 - 8 SHARED DISPOSITIVE POWER Warrants to purchase up to 2,697,000 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Warrants to purchase up to 2,697,000 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.0% 12 TYPE OF REPORTING PERSON PN CUSIP No.68234L108 13G/A Page 3of 9 Pages 1 NAMES OF REPORTING PERSONS Kingsbrook Opportunities GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER - 0 - 6 SHARED VOTING POWER Warrants to purchase up to 2,697,000 shares of Common Stock 7 SOLE DISPOSITIVE POWER - 0 - 8 SHARED DISPOSITIVE POWER Warrants to purchase up to 2,697,000 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Warrants to purchase up to 2,697,000 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.0% 12 TYPE OF REPORTING PERSON OO CUSIP No.68234L108 13G/A Page 4of 9 Pages 1 NAMES OF REPORTING PERSONS Kingsbrook Partners LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER - 0 - 6 SHARED VOTING POWER Warrants to purchase up to 2,697,000 shares of Common Stock 7 SOLE DISPOSITIVE POWER - 0 - 8 SHARED DISPOSITIVE POWER Warrants to purchase up to 2,697,000 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Warrants to purchase up to 2,697,000 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.0% 12 TYPE OF REPORTING PERSON PN DOC ID - 19478401.2 CUSIP No.68234L108 13G/A Page 5of 9 Pages 1 NAMES OF REPORTING PERSONS Ari Storch 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER - 0 - 6 SHARED VOTING POWER Warrants to purchase up to 2,697,000 shares of Common Stock 7 SOLE DISPOSITIVE POWER - 0 - 8 SHARED DISPOSITIVE POWER Warrants to purchase up to 2,697,000 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Warrants to purchase up to 2,697,000 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.0% 12 TYPE OF REPORTING PERSON IN CUSIP No.68234L108 13G/A Page 6of 9 Pages 1 NAMES OF REPORTING PERSONS Adam J. Chill 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER - 0 - 6 SHARED VOTING POWER Warrants to purchase up to 2,697,000 shares of Common Stock 7 SOLE DISPOSITIVE POWER - 0 - 8 SHARED DISPOSITIVE POWER Warrants to purchase up to 2,697,000 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Warrants to purchase up to 2,697,000 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.0% 12 TYPE OF REPORTING PERSON IN CUSIP No.68234L108 13G/A Page 7of 9 Pages 1 NAMES OF REPORTING PERSONS Scott Wallace 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER - 0 - 6 SHARED VOTING POWER Warrants to purchase up to 2,697,000 shares of Common Stock 7 SOLE DISPOSITIVE POWER - 0 - 8 SHARED DISPOSITIVE POWER Warrants to purchase up to 2,697,000 shares of Common Stock 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON Warrants to purchase up to 2,697,000 shares of Common Stock 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.0% 12 TYPE OF REPORTING PERSON IN CUSIP No.68234L108 13G/A Page 8of 9 Pages This Amendment No. 1 (this "Amendment") amends the statement on Schedule 13G originally filed on March 29, 2012 (the "Original Schedule 13G" and the Original Schedule 13G as amended, the "Schedule 13G"), with respect to shares of common stock, par value $0.0001 (the "Common Stock"), of OncoSec Medical Incorporated, a Nevada corporation (the "Company"). Capitalized terms used herein and not otherwise defined in this Amendment have the meanings set forth in the Schedule 13G. This Amendment amends and restates Items 2(b), 4 and 5 in their entirety as set forth below. Item 2 (b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: The address of the business office of each of the Reporting Persons is c/o Kingsbrook Partners LP, 689 Fifth Avenue, 12th Floor, New York, New York 10022. Item 4. OWNERSHIP. The information required by Items 4(a) - (c) is set forth in Rows 5 - 11 of the cover page for each Reporting Person hereto and is incorporated herein by reference for each Reporting Person. The Company's Quarterly Report on Form 10-Q for the quarterly period ended October 31, 2012, filed with the Securities and Exchange Commission on December 17, 2012, indicated that the total number of outstanding shares of Common Stock as of December 14, 2012 was 88,409,000 shares. Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following: [X] CUSIP No.68234L108 13G/A Page 9of 9 Pages SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. DATED:February 14, 2013 KINGSBROOK OPPORTUNITIES MASTER FUND LP By: Kingsbrook Opportunities GP LLC, its general partner /s/ Adam J. Chill Name:Adam J. Chill Title:Managing Member KINGSBROOK OPPORTUNITIES GP LLC /s/ Adam J. Chill Name:Adam J. Chill Title:Managing Member KINGSBROOK PARTNERS LP By:KB GP LLC, its general partner /s/ Adam J. Chill Name:Adam J. Chill Title:Managing Member /s/ Ari Storch Ari Storch /s/ Adam J. Chill Adam J. Chill /s/ Scott Wallace Scott Wallace
